Title: From George Washington to Anne-César, chevalier de La Luzerne, 6 November 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Rocky hill 6th Novr 1783
                  
                  Lieutenant Colonel Villefranche and Major Rochefontaine, late of the Corps of Engineers, having quitted the service of the United States, and being about to return to France, have requested me to signify to your Excellency my opinion of their services in this Country.
                  The Zeal, Activity, and knowledge of their profession, which have been conspicuous in the conduct of these Gentlemen, could not but gain my entire approbation, and the pleasure of doing them this justice, is greatly increased by the opportunity it affords me of repeating to your Excellency the sincere respect and attachment with which I have the honor to be Sir Your Excellency’s Most Obedient and Most humble Servant
                  
                     Go: Washington
                  
               